Citation Nr: 1517679	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the appellant's character of discharge is a bar to payment of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The appellant service on active duty from December 1966 to July 1970. He was discharged under other than honorable conditions.

This matter comes before the Board on appeal from an August 2010 decision by VA's Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1. Prior to and during the appellant's tour of duty in Vietnam, the appellant's active duty was honest, faithful, and meritorious, as demonstrated by his successful completion of training, the tour in Vietnam, and voluntary and loyal service in combat duties.

2. The appellant received a discharge under other than honorable conditions due to minor offenses in 1969 and 1970, including multiple AWOL periods, each and collectively less than 180 days, and one charge of incapacitation for duty.


CONCLUSION OF LAW

The character of the appellant's discharge from service does not constitute a bar to payment of VA compensation benefits. 38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). In this case, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the appellant in substantiating the claim.

The appellant entered service in December 1966. He had overseas service in the Republic of Vietnam from November 1967 to November 1968. His service personnel records indicate that he went absent without leave (AWOL) on multiple separate occasions in 1969 and 1970, with a total of 128 days of unauthorized absence. In July 1970, he was discharged under other than honorable conditions. He essentially contends that the AWOL episodes that led to his discharge were minor offenses that did not constitute willful and persistent misconduct, and that his service was otherwise honest, faithful, and meritorious. He further contends that he was insane at the time of committing the offenses.

In May 1975, the appellant submitted a claim for service connection for a facial wound and residuals of malaria. In a December 1975 administrative decision, the RO denied entitlement to compensation due to the character of his discharge. The appellant did not express timely disagreement, and the decision became final.

In August 2008, the appellant petitioned to reopen his claim for compensation benefits, and therefore his character of discharge determination. In March 2010, the RO reopened the claim. In an August 2010 administrative decision, the again denied entitlement to compensation due to the character of discharge.

There are two types of character of discharge bars to establishing entitlement to VA compensation benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.312(c), and regulatory bars listed at 38 C.F.R. § 3.312(d). 

Under the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.312(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without leave for a continuous period of at least 180 days.

The statutory bars do not apply in this case. While the appellant was discharged under other than honorable conditions as undesirable and unfit due to frequent AWOL periods, he did not have a period of AWOL that was continuous for at least 180 days. Nor was he discharged or released as a conscientious objector, by reason of the sentence of a general court-martial, by resignation, as a deserter, or as an alien.

Under the regulatory bars to benefits, a discharge or release because of one of the offenses specified in 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions. Those offenses are: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.

The appellant was not discharged because of offenses described under 38 C.F.R. § 3.12(d)(1), (2), (3), or (5). The question of whether the character of his discharge is a bar to benefits turns on whether he was discharged due to willful and persistent misconduct.

Under 38 C.F.R. § 3.12(d), a discharge under willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.

The conduct that led to the appellant's discharge was multiple AWOL periods, ranging from one or two days to over 30 days. Discharge proceedings also reflected consideration of one charge of being unprepared for duty due to intoxication.

The appellant did not go AWOL during his service in Vietnam. The AWOL periods took place while he was stationed in the continental United States. He has provided history and context regarding his AWOL periods. He indicated that, after he was returned to the United States, he was told that he could not perform additional service in Vietnam because he had been treated for malaria. He stated that he felt very discouraged and guilty to be unable to serve alongside his buddies who remained in Vietnam. He related that, while experiencing guilt, depression, and PTSD symptoms, he began to drink and to go AWOL for periods of time.  

The Board finds that the appellant's AWOL and intoxication offenses can reasonably be considered minor, both of themselves, and in the context of his overall service. The evidence shows good service, particularly before and during his service in Vietnam. His service personnel records show that he successfully completed training. He received good duty and conduct ratings in 1966 through 1968. He has indicated that in Vietnam he was assigned to duties as a heavy equipment operator, but that he then volunteered for a program that included combat. A service certificate recognizes his loyal service in that program. He sustained a shrapnel wound to the face during his Vietnam service. The awards he earned included the Purple Heart and the Combat Action Ribbon. Aside from his AWOL and intoxication offenses, then, his service can reasonably be characterized as honest, faithful, and meritorious. The Board therefore concludes that the minor offenses that led to his discharge cannot be considered willful and persistent misconduct. Thus, he was not discharged due to an offense that constitutes a regulatory bar to benefits under 38 C.F.R. § 3.12(d).

As the circumstances of the appellant's service and discharge do not meet the criteria for any statutory or regulatory bar to establishing entitlement to VA compensation benefits, the Board finds that the character of his discharge does not constitute a bar to VA benefits.



	(CONTINUED ON NEXT PAGE)



ORDER

The character of the appellant's discharge from military service does not constitute a bar to entitlement to VA compensation benefits; the appeal is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


